Citation Nr: 1546424	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-02 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a bilateral ear disorder, to include otitis media.  

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as gastroenteritis.  

5.  Entitlement to an initial compensable evaluation for residuals of a fractured tailbone.   

6.  Entitlement to an increased evaluation in excess of 10 percent for a lumbar spine disability.  

7.  Entitlement to an increased evaluation in excess of 30 percent for bilateral pes planus and plantar fasciitis.  

8.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus and plantar fasciitis for the period prior to June 7, 2010.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to November 1984 and from September 1988 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

Several of the claims the Veteran had on appeal were granted by the RO in a February 2015 rating decision to include:  service connection for sleep apnea, depression, bilateral leg pain (numbness), bilateral ankle disability, bilateral knee disability, hemorrhoids, and increased rating for bilateral pes planus with plantar fasciitis.  As such, the only claims remaining on appeal are noted in the Issues section above.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs concerning obtaining documents from his primary care doctor, Dr. Clark.  The Veteran failed to date the original form he sent to the VA.  The VA returned the form to him for his signature and date.  The Veteran returned the form to the VA; however it was received after the RO certified the document to the Board.  As such, in order to comply with Board remand directions and also the duty to assist, the Board is remanding this claim once again to obtain private treatment notes from the Veteran's primary care physician.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to use the submitted Authorization and consent form VA Form 21-4142 to obtain the records from the Veteran's private physician Dr. Clark.  If the VA-Form 21-4142 has not been completed correctly, please notify the Veteran and inform him of what information is missing and ask him to complete and return the form so such records could be obtained.  After obtaining the necessary releases, attempt to obtain and associate those identified records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such efforts should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.  

2.  After the above development and any other development that may be warranted are complete, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




